Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This non-final office action is in response to the Application filed on 11/8/2021, with a priority to 15/840,560 filed 12/13/2017.
Claim(s) 1-17 are pending for examination. Claim(s) 1, 9, 17 is/are independent claim(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 11,170,067. Although the claims at issue are not identical, they are not patentably distinct from each other because they appear to be a more broad version of the allowed claims, see table below.



Application No. 17/520988

Patent No. 11,170,067
1. A method for updating webpage content, the method comprising:
receiving, at a user device, a request to present a webpage;
retrieving, from memory local to the user device, a template associated with the webpage and a plurality of content items to be included in the webpage;
causing the webpage to be presented on the user device using the retrieved template and the plurality of content items, 






wherein a portion of the webpage that corresponds to a first content item that was not retrieved from the memory local to the user device is presented as blank;
in response to detecting the activity associated with the at least one content item, 

transmitting a Remote Procedure Call (RPC) to a server associated with the webpage, wherein the RPC includes indications of a second content item included in the webpage and the portion of the webpage that is blank as the first content item was not stored in the memory location to the user device; and



causing the webpage to be updated based on a response to the RPC that includes at least one update to the webpage.

1. A method for updating webpage content, the method comprising:
receiving, at a user device, a request to present a webpage;
retrieving, from memory local to the user device, a template associated with the webpage and a plurality of content items to be included in the webpage;
causing the webpage to be presented on the user device using the retrieved template and the plurality of content items, 

(copied below) wherein at least one content item of the plurality of content items is associated with an event listener that detects an activity associated with the at least one content item, and 

wherein a portion of the webpage that corresponds to a first content item that was not retrieved from the memory local to the user device is presented as blank;
in response to detecting the activity associated with the at least one content item using the event listener, 
transmitting a Remote Procedure Call (RPC) to a server associated with the webpage, wherein the RPC includes indications of a visibility event associated with a second content item included in the webpage and the portion of the webpage that is blank as the first content item was not stored in the memory location to the user device;

receiving a response to the RPC that includes at least one update to the webpage;
and causing the webpage to be updated based on the response to the RPC.
2. The method of claim 1, further comprising detecting an activity associated with the at least one content item using an event listener, wherein the RPC is transmitted to the server associated with the webpage in response to detecting the activity associated with the at least one content item using the event listener.

(Copied from Claim 1 above)

wherein at least one content item of the plurality of content items is associated with an event listener that detects an activity associated with the at least one content item
3. The method of claim 1, wherein the at least one update to the webpage includes a content item not included in the plurality of content items.

2. The method of claim 1, wherein the at least one update to the webpage includes a content item not included in the plurality of content items.
4. The method of claim 1, wherein at least one content item in the plurality of content items is a recommendation to view a media content item.

3. The method of claim 1, wherein at least one content item in the plurality of content items is a recommendation to view a media content item.
5. The method of claim 1, wherein the RPC includes identifiers corresponding to each of the content items in the one or more content items.

4. The method of claim 1, wherein the RPC includes identifiers corresponding to each of the content items in the one or more content items.
6. The method of claim 1, wherein the activity comprises detecting that the at least one content item of the plurality of content items has been interacted with on the user device.

5. The method of claim 1, wherein the activity comprises detecting that the at least one content item of the plurality of content items has been interacted with on the user device.
7. The method of claim 6, wherein the RPC includes timing information of the interaction with the content item of the plurality of content items.

6. The method of claim 5, wherein the RPC includes timing information of the interaction with the content item of the plurality of content items.

8. The method of claim 1, wherein the template indicates a location for each content item in the plurality of content items.

7. The method of claim 1, wherein the template indicates a location for each content item in the plurality of content items.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-17 rejected under 35 U.S.C. 103 as being unpatentable over Bourke; Adrian et al. US Pub. No. 2014/0236756 (Bourke) in view of Ying; Charles Hugo US Pub. No. 2016/0124918 (Ying) in view of Owens; Kevin et al. US Pub. No. 2018/0047052 (Owens) in view of Morris; Robert P. US Pub. No. 2009/0144753 (Morris) in view of Caromel; Denis et al. US Pub. No. 2007/0147277 (Caromel) 


Caromel; Denis et al. [0049] a detector, e.g. a serialiser ST1-20, in contact with the process P1 and capable of detecting the event that an empty object

Claim 1: 
	Bourke teaches: 
A method for updating webpage content, the method comprising:
receiving, at a user device, a request to present a webpage [¶ 0016-19] (web browser, request) [¶ 0051] (HTML, JavaScript, CSS);
retrieving, from memory local to the user device, a template associated with the webpage and a plurality of content items to be included in the webpage [¶ 0019, 25, 28, 29, 44, 51, 54, 57] (retrieved from a cache in local storage, locally cached) [¶ 0051] (template);
causing the webpage to be presented on the user device using the retrieved template and the plurality of content items [¶ 0016, 19, 21, 23, 27, 28, 30, 32, 34, 39, 47] (display content) [¶ 0048-50] (user interface) [¶ 0058] (remote procedure call (RPC)) [¶ 0016] (identifying content, in order to identify content there would need to be an “identifier”) [¶ 0028] (identify server, identified by URL) [¶ 0035] (identification code) 
… ,
receiving a response to the RPC that includes at least one update to the webpage [¶ 0046] (receive response) [¶ 0017, 22, 24, 25, 27] (update); and 
causing the webpage to be updated based on a response to the RPC that includes at least one update to the webpage [¶ 0017, 22, 24, 25, 27] (update) [¶ 0034-36] (presenting recommendation).
	
	Bourke discloses the use of a template and caching content locally on the device, so Bourke may teach caching templates locally but does not specifically recite caching templates locally. 
Therefore, Bourke may teach, but Ying more directly teaches: 
retrieving, from memory local to the user device, a template associated with the webpage and a plurality of content items to be included in the webpage [¶ 0083] (template store local storage device) [¶ 0057] (retrieved from server then stored in local storage device) [¶ 0029, 46] (content item identifier) [¶ 0048] (web pages and web server, every web page has and “identifier of a web page” this is a URL) [¶ 0005, 39, 42, 43, 46, 57, 58, 67, 71] (content interaction, length of time)
	 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of presenting recommendations in Bourke with the method of selecting templates for presenting content in Ying, with a reasonable expectation of success. 
	The motivation for doing so would have been “to maintain user engagement with content, publishers must efficiently use computing resources to prevent optimization of content presentation from negatively impacting a user's viewing experience” [Ying: ¶ 0002]. 
 
Bourke, Ying, fail to teach, but Owens teaches:
… , wherein a portion of the webpage that corresponds to a first content item that was not retrieved from the memory local to the user device is presented as blank [¶ 0044] (without using a locally cached advertisement as the first advertisement could cause the advertisement area to be blank);

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of presenting recommendations in Bourke and the method of selecting templates for presenting content in Ying and the method of content delivery in Owens, with a reasonable expectation of success. 
	The motivation for this combination would have been to deliver relevant web content to a user that is not unsettling nor confusing [Owens: ¶ 0006-08].

	Bourke, Ying, Owens fail to teach, but Morris teaches:
in response to detecting the activity associated with the at least one content item, transmitting a Remote Procedure Call (RPC) to a server associated with the webpage, wherein the RPC includes indications of a second content item included in the webpage [¶ 0083, 0123; Figs. 3, 7] (detect event) [¶ 0111] (pass event) [¶ 0100, 104] ("onClick" RCP="soap"; SOAP is a remote procedure call, remote content provider (RCP) is equivalent to “remote procedure call”),
Morris also teaches updated the webpage content [¶ 0086, 134] (update content, update page).

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of presenting recommendations in Bourke with the method of selecting templates for presenting content in Ying and the method of content delivery in Owens with the method of providing updated content in Morris, with a reasonable expectation of success. 
	The motivation for this combination would have been “creating a more secure browsing environment” [Morris: ¶ 0005, 26, 138].

Morris may teach but Caromel also teaches: 
… in response to detecting the activity associated with the at least one content item, transmitting a Remote Procedure Call (RPC) to a server associated with the webpage, wherein the RPC includes indications of a second content item included in the webpage [¶ 0017, 30-37] (remote procedure call) … 

Bourke, Ying, Owens, Morris fail to teach, but Caromel teaches:
… and the portion of the webpage that is blank as the first content item was not stored in the memory location to the user device [¶ 0048] (detecting the event that an empty object identifier is occurring as a parameter of a request or response to be sent by the local process P1 to another, remote process P2) [¶ 0036-37, 42-51, 64, 73, 86] (content identifiers to empty objects to update the content, identifier of an empty object and from the determined content of this empty object, of integrating this content into the structure of the empty object and thus to update the empty object) [0049] (a detector, e.g. a serialiser ST1-20, in contact with the process P1 and capable of detecting the event that an empty object) … 

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to combine the method of presenting recommendations in Bourke with the method of selecting templates for presenting content in Ying and the method of content delivery in Owens with the method of providing updated content in Morris and the method of remote procedure calls in Caromel, with a reasonable expectation of success. 
	The motivation for this combination would have been to reduce blockages in communication in PRC calls [Caromel: ¶ 0002-04].

Claim 2: 
	Caromel teaches: 
	The method of claim 1, further comprising detecting an activity associated with the at least one content item using an event listener, wherein the RPC is transmitted to the server associated with the webpage in response to detecting the activity associated with the at least one content item using the event listener [¶ 0048] (detecting the event that an empty object identifier is occurring as a parameter of a request or response to be sent by the local process P1 to another, remote process P2) [¶ 0036-37, 42-51, 64, 73, 86] (content identifiers to empty objects to update the content, identifier of an empty object and from the determined content of this empty object, of integrating this content into the structure of the empty object and thus to update the empty object).
	
	Morris also teaches: [¶ 0083, 0123; Figs. 3, 7] (detect event) [¶ 0111] (pass event) [¶ 0100, 104] ("onClick" RCP="soap"; SOAP is a remote procedure call, remote content provider (RCP) is equivalent to “remote procedure call”),

Claim 3: 
	Bourke teaches: 
The method of claim 1, wherein the at least one update to the webpage includes a content item not included in the plurality of content items [¶ 0017, 22, 24, 25, 27] (update) [¶ 0034-36] (presenting recommendation).

Claim 4: 
	Bourke teaches: 
The method of claim 1, wherein at least one content item in the plurality of content items is a recommendation to view a media content item [¶ 0016] (content includes text, images, audio, video, URLs).
Ying also teaches this limitation, [¶ 0022] (text, images, video, audio).

Claim 5: 
	Bourke teaches the RPC [¶ 0058] (remote procedure call (RPC)).
Ying teaches: 
The method of claim 1, wherein the RPC includes identifiers corresponding to each of the content items in the one or more content items [¶ 0029, 46] (content item identifier) [¶ 0048] (web pages and web server, every web page has and “identifier of a web page” this is a URL).
	Bourke also teaches identifiers [¶ 0016] (identifying content, in order to identify content there would need to be an “identifier”) [¶ 0028] (identify server, identified by URL) [¶ 0035] (identification code).
	Caromel also teaches content identifiers to empty objects to update the content [¶ 0036-37, 42-51, 64, 73, 86] (identifier of an empty object and from the determined content of this empty object, of integrating this content into the structure of the empty object and thus to update the empty object). 

Claim 6: 
	Bourke teaches the RPC [¶ 0058] (remote procedure call (RPC)).
Ying teaches: 
The method of claim 1, wherein the activity comprises detecting that the at least one content item of the plurality of content items has been interacted with on the user device [¶ 0005, 39, 42, 43, 46, 57, 58, 67, 71] (content interaction, length of time).

Claim 7: 
	Bourke teaches the RPC [¶ 0058] (remote procedure call (RPC)).
Ying teaches: 
The method of claim 6, wherein the RPC includes timing information of the interaction with the content item of the plurality of content items [¶ 0005, 39, 42, 43, 46, 57, 58, 67, 71] (content interaction, length of time) [¶ 0029] (time of interaction).

Claim 8: 
	Ying teaches: 
The method of claim 1, wherein the template indicates a location for each content item in the plurality of content items [¶ 0031, 61-62, 66, 72, 74, 88] (layout, relative location) [¶ 0051] (display region).
	
Claims 8-21: 
Claims 9, 17 are substantially similar to Claim 1 and are rejected using the same art and the same rationale as Claim 1. 
Claim(s) 10 is/are substantially similar to Claim 2 and are rejected using the same art and the same rationale as Claim 2.
Claim(s) 11 is/are substantially similar to Claim 3 and are rejected using the same art and the same rationale as Claim 3.
Claim(s) 12 is/are substantially similar to Claim 4 and are rejected using the same art and the same rationale as Claim 4.
Claim(s) 13 is/are substantially similar to Claim 5 and are rejected using the same art and the same rationale as Claim 5.
Claim(s) 14 is/are substantially similar to Claim 6 and are rejected using the same art and the same rationale as Claim 6.
Claim(s) 15 is/are substantially similar to Claim 7 and are rejected using the same art and the same rationale as Claim 7.
Claim(s) 16 is/are substantially similar to Claim 8 and are rejected using the same art and the same rationale as Claim 8.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Please See PTO-892: Notice of References Cited.

Evidence of the skill level of an ordinary person in the art for Claim 1: 
Kane; Francis J. et al. US 20080243632 teaches: [¶ 0017] (viewing events, the web sites 104 report these events to the web service 100 via application programming interface (API) calls) [¶ 0026] (User accesses to item detail pages may be reported to the web service 100 as item viewing events).
Thomas; Charles M. et al. US 20100251143 teaches: [0269, 0338] Ajax request is sent to the web service 150 containing the restorefile command and, as part of the web service arguments, the ID of the image (FIG. 71) that is associated with the file thumbnail 6818 that was clicked.
Sayed; Imran Q. et al. US 20110173239 teaches: [0014-17] object identification, ID number, remote procedure call, event handler, mouse up; for debugging, create log, suppress call to server, fig.5-'555. 
Cabanillas; Helios Alonso et al. US Pub. No. 2015/0200988 (Cabanillas) [¶ 0064, 88, 90] (Where no content data in the local cache corresponds to the identified portions of the content item, the first set of content data may be empty).
Hui; Shiu Wai et al. US 20150026566 teaches: [¶ 0002] (when a portion of the webpage is not yet cached in tiles, but is to be rendered on the screen, the browser window may draw a blank area). 
White; Christopher Edward et al. US 20060212792 teaches: [¶ 0023] (if a given region in the web page is populated with information from a remote resource document that becomes unavailable, a blank space may appear in the web page).
Shahid; Mohammad US 20110213681 teaches: click event sent upstream over the internet to the web service [¶ 0040, 89, 97, 102, 106, 125].
Sharma; Sridar G. et al. US 20110202270 teaches: click event sent upstream over the internet to the web service [¶ 0039, 87, 97, 117].
Govindaraj; Muthukrishnan US 20180260195 teaches [Abstract] dynamically loaded from ecommerce back end web-server as JSON data via RESTful web services, template; [¶ 0016, 27, 52, 62-64] templates are stored in the user's mobile device, local storage.
Chan; Patrick US 20170177699 teaches web service, template; [¶ 0008-10, 45, 46, 50] retrieving the template document from the local storage; [¶ 0005-13, 39, 42] correlation value to be used in identifying a template document, unique identifier.
Zhai; Guangya et al. US 20160335243 teaches [¶ 0056, 80, 192, 206, ...] template stored on local user device; recommended webpage template. 
Burckart; Erik J. et al. US 20140280770 teaches [¶ 0018, 21, 25, 32] locally cached template and REST service, identified location in template.
Bradetich; Ryan et al. US 20120005326 teaches local stored template, remote procedure call. 
Canon; James et al. US 20080183672 teaches local template cache; interaction data identifying one or more performance metrics associated with the one or more content modules.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN J SMITH whose telephone number is (571)270-3825.  The examiner can normally be reached on Monday - Friday 11:00 - 7:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on (571)272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Benjamin Smith/Examiner, Art Unit 2144                                                                                                                                                                                                        Direct Phone: 571-270-3825
Direct Fax: 571-270-4825
Email: benjamin.smith@uspto.gov